Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is a Final Office Action in response to amendments filed on 11/6/20.
Claims 2-3, 6, 10-11, 14, 18-19, 21-24 have been previously cancelled. 
Claims 1, 9, 17 and 20 has been amended.
Therefore, Claims 1, 4-5, 7-9, 12-13, 15-17 and 20 are now pending and have been addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7-9, 12-13, 15-17 and 20  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, 17 and 20 recite new limitations “a first network match comprises determining a first confidence score indicating whether a unique code for customer corresponds to a second unique code for the mobile number above a similarity threshold; a second network match comprises determining a second confidence score indicating whether the second unique code for the mobile number corresponds to a third unique code for the account above the similarity threshold. Specification is silent regarding determining a first and second confidence score indicating whether a unique code for customer corresponds to a second unique code for the mobile number above a similarity threshold. Specification’773 at [0032] recites a network match is performed to link a mobile number to the customer's account. Specification of 12/831486 recites [0005]-[0006] unique code may be create for each customer and [0053] When the phone number has been authenticated, a risk based match may be performed at 370 to determine whether the authenticated phone number, the unique code, and the correlating customer information are similar above a similarity threshold. Examiner could not find support for these limitations, specification 12/831486 recites authenticating phone number based on a similarity threshold, however Specification does not disclose a first network match comprises determining a first confidence score indicating whether a unique code for customer corresponds to a second unique code for the mobile number above a similarity threshold; a second network match comprises determining a second confidence score indicating whether the second unique code for the mobile number corresponds to a third unique code for the account above the similarity threshold. A description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997). Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-5, 7-9, 12-13, 15-17, 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant 
Step 1: Identifying Statutory Categories
In the instant case, claims 1, 4-5, 7-8, and 17 are directed to a method.  Claims 9, 12-13, 15-16 and 20 are directed to a system. Thus, this claim falls within one of the four statutory categories. Nevertheless, the claim falls within the judicial exception of an abstract idea. 
Step 2A: Identifying a Judicial Exception
Independent Claims 1, 9, 17 and 20 are directed to method and system for enrolling a customer in a service offered by an entity using a customer’s mobile phone including the steps of receiving customer data  from the entity; capturing or determining mobile phone number from the customer data; determining a first confidence score indicating whether a unique code for customer corresponds to a second unique code for the mobile number above a similarity threshold; determining a second confidence score indicating whether the second unique code for the mobile number corresponds to a third unique code for the account above the similarity threshold; matching the captured or determined mobile phone number to a customer account by determining whether the customer corresponds to an account number with a significant level of confidence; when a match between the customer and the account is not obtained with sufficient level of confidence, gather more information by sending inquiries to customer; when matching process determines that the higher confidence score may be obtained, repeating the information gathering; pre-linking the customer’s mobile phone number with the account; presenting an invitation to enroll in a service offered by entity and instructing the customer to enroll from the customer’s mobile phone pre-linked with the account, capturing the customer' response to the invitation from the customer’s mobile phone; identifying the customer from at least the customer’s phone number; enrolling the customer in the service
These limitation, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation of certain methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) and mathematical calculations, but for the recitation of generic computer components. That is, other than reciting “a communications platform, a first network, a second network, a customer’s mobile phone, a memory (claims 1, 9, 17 and 20),” nothing in the claim element precludes the step from practically being performed by user using a computer as a tool. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” and mathematical calculations grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving customer data, analyzing it, and providing an invitation to enroll. In particular, the claims only recites the additional element – a communications platform, a customer’s mobile phone, a memory. The a communications platform, a customer’s mobile phone, a memory are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a communications platform/ mobile device/memory merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer 
The dependent claims merely further limit the abstract idea and are thereby considered to be ineligible. Dependent claims 4 and 12 further limits the abstract idea of “enrolling a customer in a service” by including the limitation of logging the customer’s response into a database with the customer’s mobile phone number. This limitation is similar to Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)). Therefore, these limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 4 and 12 are also non-statutory subject matter.
Claims 5 and 13 recite limitation of prepare and send a report to the entity which is similar to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d . Therefore, these limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 5 and 13 are also non-statutory subject matter.
Claims 7 and 15 recites communications medium comprises at least one of a radio, mail, billboard, email and web and Claims 8 and 16 recite limitation of customer’s response include a telephone number or a partial account number which are computer functions that are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)). Therefore, these limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claims 7-8 and 15-16 are also non-statutory subject matter.

Step 2B: Considering Additional Elements
Specification [0024] communications platform may be a computer, a mainframe, a server etc., [0025] standardized/generic processor. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and claiming benefit of provisional application 61/380286 filed on sept 6, 2010) that recites  enrolling a customer in service. Also Hendren et al. (US 8,621,536 B1) recites identifying the customer from at least the customer's mobile phone number (Fig 2 #102, 114, 116 identify customer based on received text via phone number and match to customer account. Bingham et al. (US 2011/0282728 A1) reciting performing a network match and Frew et al. (US 2011/0131096 A1) reciting pre-linking invitations with customer phone number. Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the communications platform and computer-readable media storing executable modules provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem. Representative claims merely invokes computers as a tool to perform an existing process. Therefore the processors and computer-readable media storing executable modules amount to mere instructions to apply the exception. See MPEP 2106.05(f). With respect to the user interface/presenting, Representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Accessing data from a database is nothing more than what is well-known, routine and conventional at the time of the invention (See Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).



Response to Arguments
Applicant's arguments filed 11/6/20 have been fully considered but they are not persuasive. 
35 U.S.C 101 rejections 
 Applicant states claims are not directed to an abstract idea under part I of the abstract idea test.  Applicant further states Examiner has failed to make a prima facie case and has failed to explain why the additional elements taken individually and in combination do not amount to significantly more. 
When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
In response to Applicant’s arguments, The Examiner notes that, as per the July 2015 USPTO Subject Matter Eligibility Update: “for subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim...and explains why they do not amount to significantly more than the exception”. In the Office Action (previous and current), the Examiner has presented a reasoned rationale (identifying the abstract idea, the additional elements, and the reason(s) why the additional elements do not represent significantly more), thus clearly articulating the reason(s) why the  CyberSource, where information was organized and rules where applied to the information to make decisions. In Intellectual Ventures v. Symantec, information (i.e., emails) were received and rules where used to determine delivery.  Thus, the courts have held that concepts relating to the collection of data (such as pre-linking an invitation to enroll; capturing the customer’s response to the invitation) and the use of the collected data in combination with rules (such as identify the customer from at least the customer’s mobile phone number; matching the captured mobile phone number) in decision making (such as enrolling the customer in the service) are abstract ideas.]
Viewing the instant claim limitations individually and in combination does not amount to significantly more than the abstract idea. The claims recite additional limitations of "a communication platform pre-linking an invitation to enroll in a service offered by the entity with the customer’s mobile phone; a memory, communications platform having a processor." However, the additional limitations are simply generic computer (i.e. processor, communication platform, memory) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data – through the program that enables the steps of the claimed invention (Specification [0024] communications platform may be a computer, a mainframe , a server etc., [0025] standardized/generic processor).The claimed invention seeks to obtain, analyze and display the desired information but these functions reflect ordinary usage typically performed by a generic computer, as would be recognized by those of ordinary skill in the field of data processing. As noted in Electric 
Further, Applicant states that claims recite significantly more than an abstract idea under part II of abstract idea test. In particular, Applicant states claims recite specific steps and clearly do not preempt any abstract idea or simply recite applying an abstract idea on a computer.  Applicant states that claims recite significantly more and improves technical field of electronic marketing through use of mobile phone technology such as SMS. Applicant further states that examiner has not provided any evidence to show that claims lack significant more than abstract idea. Applicant also states present claims are similar to Enfish and are directed to a specific implementation of a solution to a problem.
In response to Applicant’s arguments, claims do not recite significantly more steps as noted in 35 U.S.C 101 rejections above. claims 1, 3-5, 7-9, 11-13, 15-24 have been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claims recite additional limitations of "a communication platform pre-linking an invitation to enroll in a service offered by the entity with the customer’s mobile phone; a memory, communications platform having a processor." However, the additional limitations are simply generic computer (i.e. processor, communication platform, memory) functionality, claimed to perform the basic computer functions of: obtaining data, processing data, and transmitting data – through the program that enables the steps of the claimed invention (Specification [0024] communications platform may be a computer, a mainframe , a server etc., [0025] standardized/generic processor). Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. In the case of the instant invention, the Examiner asserts that the specification lacks any disclosure of evidence to demonstrate that the invention is seeking to improve upon the technology or, more specifically, that the claimed invention is directed towards addressing and improving upon an issue that arose from the technology, but merely demonstrating that the claimed invention is directed towards the abstract idea and merely applying or utilizing generic computing devices performing their generic functions to carry out the well-understood, routine, and conventional activities in the technical field of enrolling a customer in a service due to the benefits that computing devices provided, i.e. faster, more efficient, and etc.. As a result, the Examiner asserts that, in light of the applicant's specification (see Internet Patents' Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015); see Genetic Techs. Ltd. v. Merial L.L.C., 2016 WL 1393573, at *5 (Fed. Cir. 2016) (inquiring into "the focus of the claimed advance over the prior art")), the claimed invention does not lie with the improvement of a technology, identifying and resolving an issue that arose from the technology, or that the claimed invention is "deeply rooted in the technology", but that the claimed invention is directed towards the abstract idea of enrolling a customer in a service and merely utilizing generic computing devices in order to perform the well-understood, routine, and conventional activities known in the field of commercial IP asset acquisition. As was found in Alice Corp v CLS Bank, the claims in Alice Corp v CLS Bank also required a computer that processed streams of data, but nonetheless were found to be abstract. There is no "inventive concept" in the claimed invention's use of a general purpose  conventional activities commonly used in the technical field.
With regards to Berkheimer arguments, Under Step 2B, with respect to the processors and computer-readable media storing executable modules, these limitations are described in Applicant’s own specification as generic and conventional elements. See Specification [0024] communications platform may be a computer, a mainframe, a server etc., [0025] standardized/generic processor. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the processors and computer-readable media storing executable modules provide only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea rather than reciting a technological solution to a technological problem. Representative claims merely invokes computers as a tool to perform an existing process. Therefore the processors and computer-readable media storing executable modules amount to mere instructions to apply the exception. See MPEP 2106.05(f). With respect to the user interface, Representative claims merely invokes computers generating a user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chalimadigu et al. (US 2008/0033784 A1)
Liebowitz (US 2006/0258380 A1) teaches presenting the pre-linked invitation to the customer via a communications medium other than the customer's mobile phone and instructing the customer to enroll from the customer's mobile phone (Fig 3 # 310 broadcast message, [0031]-[0032] The invitation may be presented in a TV 10 second commercial spot. The invitation to enroll may come from various sources such as print media, radio, video, wen, email or a live stadium event); Liebowitz further teaches the communications platform capturing the customer's response to the invitation from the customer's mobile phone (Fig 4 # 410, [0034]-[0035] The person may use communication device to enroll/receive content program, [0036] The person the communications platform enrolling the customer in the service linked to the customer's mobile phone number ([0036] enroll by sending an opt-in message to an address designated in the invitation such as enroll or subscribe,  a phone number of the communication device etc.). Liebowitz also teaches logging the customer's response into a database with the customer's mobile phone number ([0058] system may capture or obtain information about user responses, [0059] The database stores numerous fields such as the address designated by enrollees for receiving the contents program, any interactive responses by enrollees, date and time of response etc., claim 15). Liebowitz also teaches control system includes a database that tracks enrollments for service ([0056], [0058] system may capture or obtain information about user responses to solicitation) and database may further indicate which customers have agreed to enroll in the service ([0059] database stores information such as demographic, psychographic and geographic information about users that enroll). Liebowitz teaches wherein the communications medium comprises at least one of radio, mail, billboard, television, telephone, email,  and web ([0032] The invitation to enroll may come from various sources, such as print media, radio, video, web, email, or a live stadium/theater/auditorium event, etc.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629